UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) 20117 (Zip Code) Registrant’s telephone number, including area code: 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On April 30, 2010, Middleburg Financial Corporation (the “Company”) issued a press release reporting its financial results for the period ended March 31, 2010. A copy of the press release is being furnished as Exhibit 99.1 to this report and is incorporated by reference into this Item 2.02. Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Shareholders on April 28, 2010 (the “Annual Meeting”). At the Annual Meeting, the shareholders of the Company elected thirteen directors to serve for one-year terms and approved the ratification of the appointment of Yount, Hyde& Barbour, P.C. as the Company’s independent registered public accounting firm for the year ending December31, 2010. The voting results for each proposal are as follows: 1. To elect 13 directors to serve for terms of one year each expiring at the 2011 Annual Meeting of Shareholders: For Withhold Broker Non-Vote Howard M. Armfield 4,874,496 136,343 1,199,228 Henry F. Atherton, III 4,973,998 36,841 1,199,228 Joseph L. Boling 4,832,417 178,422 1,199,228 Childs F. Burden 4,874,896 135,943 1,199,228 J. Bradley Davis 4,973,607 37,232 1,199,228 Alexander G. Green 4,963,723 47,116 1,199,228 Gary D. LeClair 4,518,067 492,772 1,199,228 John C. Lee, IV 4,018,801 992,038 1,199,228 Keith W. Meurlin 4,973,815 37,024 1,199,228 Janet A. Neuharth 4,974,517 36,322 1,199,228 John M. Rust 4,979,623 31,216 1,199,228 Gary R. Shook 4,878,486 132,353 1,199,228 James R. Treptow 4,974,062 36,777 1,199,228 2. To ratify the appointment of Yount, Hyde& Barbour, P.C. as the Company’s independent registered public accounting firm for the year ending December31, 2010: For Against Abstain 6,076,076 21,748 112,243 Item 8.01. Other Events. On April 30, 2010, the Company issued a press release reporting the declaration of a cash dividend of $0.10 per share. The dividend is to be paid on May 28, 2010 to shareholders of record as of May 14, 2010. A copy of the press release is being furnished as Exhibit 99.2 to this report and is incorporated by reference into this Item 8.01. Item9.01.
